Citation Nr: 0806439	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to effective date earlier than July 26, 2000, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

The veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1968 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 decision of the Department of Veterans 
Affairs (VA) Appeals Management Center (AMC) in Washington, 
DC, which granted a TDIU effective from July 26, 2000.  The 
Regional Office (RO) in Pittsburg, Pennsylvania, retains 
jurisdiction over this case.  The veteran appealed requesting 
an earlier effective date.  In August 2007, he testified at a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2007).  

Notwithstanding the foregoing, it is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).  So even if the veteran did not meet 
the threshold minimum percentage standards set forth in 
§ 4.16(a), extraschedular consideration should be given.  Id.  
See, too, 38 C.F.R. § 3.321(b)(1) (2007).  If it is 
determined that a TDIU is warranted on an extraschedular 
basis, the veteran may be entitled to an effective date 
earlier than July 26, 2000.

The Board is precluded from granting an extraschedular TDIU 
in the first instance.  Instead, it is required to remand the 
TDIU claim so that it can be referred to the appropriate 
first line authority within VA for initial consideration.  
Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001); 38 C.F.R. 
§ 4.16(b).

In a November 1999 rating decision, the RO granted service 
connection for a seizure disorder resulting from a 1969 motor 
vehicle accident (MVA) and assigned a 10 percent rating.  
Later that month, he filed an informal claim for TDIU.  A 
formal claim was submitted in January 2000 (VA Form 21-8940).  
On July 26, 2000, he filed claims for service connection for 
memory problems and an increased rating for the seizure 
disorder.  In the September 2005 decision at issue on appeal, 
the AMC assigned a 30 percent rating for impaired memory 
effective from July 26, 2000, a 40 percent rating for the 
seizure disorder effective from July 26, 2000, a TDIU 
effective from July 26, 2000, and eligibility to Dependents' 
Educational Assistance effective from July 26, 2000.  

As explained in the July 2006 statement of the case (SOC), 
July 26, 2000 was the earliest possible effective date for a 
TDIU under 38 C.F.R. § 4.16(a).  This is because the 
veteran's disability evaluations did not meet the percentage 
requirements for TDIU until then.

There is evidence that the service-connected seizure 
disorder, by itself, may have prevented the veteran from 
securing and following gainful employment.  In the report of 
a December 1997 VA examination, the examiner stated that the 
seizure disorder put the veteran at high risk and he should 
not be driving a truck, which had been his previous 
employment.  Records from the Social Security Administration 
(SSA) indicate he was found to be disabled and unable to work 
from January 1997, based on a combination of the service-
connected seizure disorder and other nonservice-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to VA's 
Director of Compensation and Pension 
Service in accordance with 38 C.F.R. 
§ 3.321(b) for consideration of 
entitlement on an extraschedular basis 
prior to July 26, 2000.

2.  Readjudicate the issue of an earlier 
effective date for a TDIU and if the claim 
is not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

